Order entered September 6, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01272-CR

                            CODY ALLAN SRADER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-80009-2015

                                          ORDER
       The Court has before it appellant Cody Allan Srader’s August 31, 2016, “Motion to

Present Pro Se Supplemental Appeal Brief.” Appellant, who is represented by counsel, is not

entitled to hybrid representation. See Scheanette v. State, 144 S.W.3d 503, 505 n.2 (Tex. Crim.

App. 2004). Accordingly, we DENY Srader’s pro se motion.


                                                     /s/   ROBERT M. FILLMORE
                                                           PRESIDING JUSTICE